Title: From George Washington to the Dey of Algiers, 13 June 1796
From: Washington, George
To: Bashaw, Hassan (dey of Algiers)


        
          [Philadelphia, 13 June 1796]
        
        To the most Excellent and most Illustrious Hassan Bashaw Dey of the City and Regency of Algiers.
        By the late arrival of Captain O’Brien from Lisbon, with letters from Colonel Humphreys, I have received the painful intelligence that the money stipulated by Joseph Donaldson Junior when he concluded a treaty with you in behalf of the United States, has not yet been paid. This disappointment I extremely regret; because of the many inconveniences arising from so long a delay; and more especially as it has led you to doubt, sometimes, whether the said Donaldson was authorized to negotiate the treaty, at other times whether the United States were sincere in their engagements. I have therefore written this letter, and signed it with my own hand, and caused it to be sealed with the great Seal of the United States to make known to your Excellency the certainty of the said Donaldson’s authority to negotiate the treaty, & to form the stipulations which he entered into in my name, as President of the United States of America, and

in the name of the Citizens of the United States, with your Excellency the Dey of Algiers, your Divan and subjects, on the 21st of the Luna of Safer 1210, corresponding with the 5th of September 1795. I further make known to you, that timely provision was made, and adequate funds lodged by the Secretary of our treasury, in London, for the fulfilment of all those engagements; and that all the delays of payment which have happened have arisen from causes as unexpected as they are unexampled. The great, the opulent city of London, whose commerce surpasses that of any other City in Europe, and whose abundant wealth has supplied the largest portion of the money with which Great Britain and her allies have carried on their present war, was deemed the surest depository of the funds of the United States. But it has happened that the immense supplies so furnished by that City, together with certain circumstances for some months past peculiar to her commerce, have produced the singular event, that the money necessary to perform Mr Donaldson’s engagement, when demanded, could not be procured: altho’ the great mercantile house in whose hands the funds of the U.S. had long before been lodged, had assured Colonel Humphreys that they should at any time be ready to pay his draughts. The singular facts here stated will account to your Excellency for the disappointments you have experienced. But if this or any other untoward event should still longer delay the payments, nevertheless I desire you to rest assured that the United States are faithful to all their engagements, and will perform those made with you as before mentioned in their behalf. As a farther testimony thereof the treaty formed with your Excellency, your Divan and Subjects, by Mr Donaldson, and confirmed by Colonel Humphreys, was in due time after the receipt of it here, ratified by me, with the advice and consent of the Senate of the United States, according to the rule prescribed in the Constitution of our Government. Still more to testify our liberality as well as our good faith, & our sincere desire to maintain peace and friendship with your Excellency, your Divan & Subjects, I have given directions to have built, & equipped, with as much expedition as the case will admit of, such a frigate as, in consideration of the delays which we all regret, Messieurs Donaldson & Barlow have promised should be finished. With these assurances I close this

letter; praying God to have your Excellency in his holy keeping, and to crown your life with length of days, felicity & honour. Written at Philadelphia the thirteenth day of June 1796.
        
          Go. WashingtonBy the President of the United States of AmericaTimothy PickeringSecy of State
        
      